Citation Nr: 1241252	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-33 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for pulmonary function residuals of pulmonary tuberculosis (PTB).

2.  Entitlement to a rating in excess of 10 percent for rib resection residuals of PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1953 to July 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for rib resection residuals of PTB, rated 10 percent.  In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's claims file.  This case was previously before the Board in April 2012, when the Board granted an earlier effective date of the award of service connection for rib resection residuals (finding that the matter arose from the Veteran's April 2006 statement seeking increased disability compensation for residuals of his PTB); the Board remanded the remainder of the appeal for additional development featuring a new VA examination.

The November 2008 rating decision also denied a compensable rating for PTB.  The Veteran's January 2009 notice of disagreement (NOD) somewhat ambiguously refers to the issue in disagreement as "[t]he evaluation of service connected [sic] for residuals of tuberculosis, claimed as rib condition with an evaluation of 10 percent disabling...."  In other correspondence and testimony, the Veteran has referred to all of his residuals of PTB as a single matter currently addressed with a 10 percent disability rating (whereas currently, rib resection residuals are rated 10 percent and pulmonary function residuals are separately rated 0 percent).  At the time of the Board's April 2012 decision and remand in this matter, both the RO and the Board characterized the appeal as limited to the matter of the rating for rib resection residuals of PTB; the Board found that the Veteran's January 2009 NOD had limited the appeal to that matter.  The Veteran has expressed some confusion in this matter, including at the January 2012 videoconference hearing, and has indicated that he believes all of his residuals of PTB are on appeal.

Following the Board's April 2012 decision and remand, the RO issued a supplemental statement of the case (SSOC) that recharacterized the issue on appeal as encompassing the matter of the rating for pulmonary residuals of PTB.  The Board finds that the VA took an action (namely, including the issue on the April 2012 SSOC) that has reasonably led the Veteran and his representative to believe that the issue was on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  In the interest of avoiding further confusion to the Veteran, and with a liberal reading of the January 2009 notice of disagreement, the Board finds that the matter of the rating for pulmonary function residuals of PTB is properly before the Board; hence, it is listed as an issue on page 1.   

The Board notes that in various statements the Veteran has advanced other argument related to the rating of his PTB.  Specifically, it has been his contention that the rating for the disability was improperly reduced to 0 percent February 12, 1973, rather than continued at 30 percent.  See, e.g., March 2009 statement from the Veteran and his September VA Form 9, substantive appeal.  In October 2009, the RO undertook a special review of the Veteran's file to determine whether revision of his rating for PTB was warranted, and found that no clear and unmistakable error (CUE) in the rating of the disability was shown.  See October 2009 rating decision.  The Veteran did not file an NOD with this decision; therefore, such matter is not before the Board.

Significantly, an October 2012 written brief by the Veteran's representative raises a new claim: "it is asserted that the veteran's tuberculosis has aggravated his non service connected chronic obstructive lung disease and further warrants service connection as being inextricably intertwined to the issue of increased evaluation for residuals of pulmonary tuberculosis."  The issue of service connection for chronic obstructive lung disease (COPD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in April 2012 primarily for a new VA examination concerning the Veteran's residuals of PTB, and also to ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his residuals of PTB with records not already associated with the claims-file.  It appears that the actions directed by the Board's April 2012 remand have been substantially completed.  However, the Veteran has recently raised a new claim of entitlement to service connection for COPD which is intertwined with this appeal.  The Board has no alternative but to remand this appeal as appellate review cannot proceed properly until the intertwined service connection for COPD claim is resolved.

Notably, the issue of service connection for COPD is not currently in appellate status and is not before the Board at this time.  A negative RO determination regarding the claim of entitlement to service connection for COPD will only be in appellate status (and before the Board) if the Veteran timely files a notice of disagreement and a substantive appeal after a statement of the case (SOC) is issued.

The Board additionally notes that the April 2012 remand primarily concerned development of the issue pertaining to the rating for rib resection residuals of PTB.  However, the RO's processing of the remand concluded with the issuance of a single September 2012 SSOC that addresses only the matter of the rating for pulmonary function residuals of PTB.  The Board finds that it reasonable to at this time direct the RO to issue an SSOC that encompasses the rating for rib resection residuals of PTB, and appropriately addresses the applicable rating criteria and the Veteran's contentions with respect to that issue.

Finally, the Board observes that the Veteran has not yet responded to an April 2012 letter requesting that he identify the provider(s) of any additional treatment or evaluation he has received for his rib resection residuals of PTB, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The Board also notes that the scope of the issue on appeal has now been clarified to more broadly include evaluation of the Veteran's service-connected residuals of PTB beyond merely the rib resection.  Under the circumstances, the RO should send a new request for the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected residuals of PTB (not limited to the rib resection residuals), records of which are not already associated with the claims file.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his residuals of PTB (all residuals including, but not limited to, his rib resection residuals), records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  The RO should adjudicate the inextricably intertwined issue of service connection for COPD.  The RO should undertake all necessary development, to include a VA examination, to determine whether it is at least as likely as not the Veteran's COPD has been caused or aggravated by his service-connected residuals of PTB.  The Veteran should be advised of the determination, and also advised that any adverse determination is not before the Board, and will only be before the Board if he timely files a notice of disagreement and a substantive appeal after an SOC is issued.

3.  The RO should then re-adjudicate the matters on appeal.  If the benefits sought remain denied, the RO should issue an appropriate SSOC (addressing both the matter of the rating for pulmonary function residuals of PTB and the rating for rib resection residuals of PTB) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

